      Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 1 of 7



 1   Law Offices of Nicholas M. Wajda, Esq.
     Nicholas M. Wajda (Nev. Bar No. 11480)
 2   871 Coronado Center Drive
 3   Suite 200
     Henderson, Nevada 89052
 4   +1 702-900-6339
     nick@wajdalawgroup.com
 5
     Attorney for the Plaintiff
 6

 7                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 8
                                                          Case No. 2:20-cv-01888
 9    OLIVER ROBINSON,
10                                                        COMPLAINT FOR DAMAGES
                         Plaintiff,
11                                                        1. VIOLATION OF THE FAIR DEBT
              v.
                                                          COLLECTION PRACTICES ACT, 15
12                                                        U.S.C. § 1692 et seq.
      LVNV FUNDING, LLC,
13                                                        JURY TRIAL DEMANDED
                         Defendant.
14

15
            NOW COMES Plaintiff, OLIVER ROBINSON, by and through his undersigned counsel,
16
     complaining of Defendant, LVNV FUNDING, LLC, as follows:
17
                                      NATURE OF THE ACTION
18
            1.      This action seeks redress for Defendant’s violations of the Fair Debt Collection
19

20   Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.

21                                    JURISDICTION AND VENUE
22          2.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
23
            3.      Venue in this district is proper under 28 U.S.C. § 1391(b)(1).
24
                                                 PARTIES
25
            4.      OLIVER ROBINSON (“Plaintiff”) is a natural person, over 18-years-of-age, who
26
     at all times relevant resided in Cambridge, Maryland.
27

28          5.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

                                                      1
      Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 2 of 7



 1          6.      LVNV FUNDING, LLC (“Defendant”) is a corporation organized and existing
 2   under the laws of the state of Delaware.
 3
            7.      Defendant maintains a principal place of business at 68001 S. Cimmaron Street,
 4
     Suite 424-J, Las Vegas, Nevada 89113.
 5
            8.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6) because the
 6

 7   principal purpose of Defendant’s business is the collection of debt owed to others.

 8                                     FACTUAL ALLEGATIONS

 9          9.      Plaintiff was approved for a credit card with Synchrony Bank.

10          10.     Over a number of months, Plaintiff used the Synchrony Bank credit card for personal
11
     purposes.
12
            11.     Due to financial difficulty, Plaintiff was unable to make timely payments to
13
     Synchrony Bank and his credit card entered default status (“subject debt”).
14
            12.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(6).
15

16          13.     The subject debt was eventually placed with Defendant for collection.

17          14.     On September 25, 2020, Defendant mailed Plaintiff a Dunning letter in an attempt
18   to collect the subject debt (“Defendant’s Letter”).
19
            15.     Defendant’s Letter depicted, in pertinent part, as follows:
20

21

22

23

24

25                                              Intentionally Left Blank
26

27

28
                                                        2
     Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 3 of 7



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
          16.   Defendant’s Letter is a “communication” as defined by 15 U.S.C. § 1692a(2).
27

28
                                                 3
      Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 4 of 7



 1          17.     Defendant’s Letter did not conspicuously identify the current creditor as required
 2   by §1692g(a)(2) of the FDCPA.
 3
            18.     Specifically, Defendant’s Letter identified “Synchrony Bank” as the “Original
 4
     Creditor” but did not identify the current creditor.
 5
            19.     Defendant’s Letter confused Plaintiff as he was unable to determine if the creditor,
 6

 7   Synchrony Bank, was also the current creditor.

 8          20.      In other words, just because Synchrony Bank was the original creditor does not

 9   necessarily mean that it is also the current creditor.
10
            21.     Defendant’s Letter was further confusing because it was sent by a law firm on behalf
11
     of a third party debt collector and did not conspicuously identify how the law firm was related to
12
     the original creditor, Synchrony Bank, thus further obscuring the identity of the current creditor.
13
                                                 DAMAGES
14
            22.     Congress enacted the FDCPA to rein in certain "evils" associated with debt
15

16   collection," Bentrud v. Bowman, Heintz, Boscia & Vician, P.C., 794 F.3d 871, 874 (7th Cir. 2015),

17   because existing legal remedies were, in its judgment, "inadequate to protect consumers." 15
18   U.S.C. § 1692(b).
19
            23.     To address those practices, the FDCPA imposes a "rule against trickery." Beler v.
20
     Blatt, Hasenmiller, Leibsker & Moore, LLC, 480 F.3d 470, 473 (7th Cir. 2007); see also O'Rourke
21
     v. Palisades Acquisition XVI, LLC, 635 F.3d 938, 941 (7th Cir. 2011) (noting that the FDCPA's
22

23   prohibitions "keep consumers from being intimidated or tricked by debt collectors").

24          24.     The statute thus gives debtors a right to receive accurate information, which they

25   can enforce against debt collectors by bringing suit under the FDCPA. See Hahn v. Triumph P'ships
26   LLC, 557 F.3d 755, 757 (7th Cir. 2009) ("The [FDCPA] is designed to provide information that
27
     helps consumers to choose intelligently ... .").
28
                                                        4
      Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 5 of 7



 1           25.     The value of receiving truthful information about one's financial affairs—and the ill
 2   effects of receiving misleading information—may be hard to quantify, especially where, as here,
 3
     the plaintiff did not act upon the misinformation.
 4
             26.     But being lied to in violation of an anti-trickery statute like the FDCPA is a concrete
 5
     harm nevertheless. See Havens Realty Corp. v. Coleman, 455 U.S. 363, 373-74, 102 S. Ct. 1114,
 6

 7   71 L. Ed. 2d 214 (1982) (holding that a plaintiff "who has been the object of a misrepresentation

 8   made unlawful" by federal statute suffered an injury in fact and thus had Article III standing).

 9           27.     Although Defendant’s Letter identifies “Synchrony Bank” as the original creditor,
10
     Defendant’s Letter fails to identify Plaintiff's current creditor.
11
             28.     Plaintiff was left unsure as to (and could not deduce from reading Defendant’s
12
     Letter) what creditor Defendant was attempting to collect for.
13
             29.     The confusing and misleading presentation in Defendant’s Letter impacted
14

15   Plaintiff’s decision to pay the subject debt.

16           30.     Accordingly, Plaintiff was deprived of his right to receive critical information
17   required by the FDCPA.
18
             31.     Concerned with having had his rights violated, Plaintiff was forced to retain counsel;
19
     therefore, expending time and incurring attorney’s fees to vindicate his rights.
20
                                           CLAIMS FOR RELIEF
21

22                                             COUNT I:
                       Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)
23
             32.     All Paragraphs of this Complaint are expressly adopted and incorporated herein as
24
     though fully set forth herein.
25

26                                      Violation of 15 U.S.C. § 1692g

27           33.     Section 1692g(a) provides:

28
                                                          5
      Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 6 of 7



 1            (a) Within five days after the initial communication with a consumer in connection
              with the collection of any debt, a debt collector shall, unless the following
 2            information is contained in the initial communication or the consumer has paid the
 3            debt, send the consumer a written notice containing –

 4                   (1)    the amount of the debt;

 5                   (2)    the name of the creditor to whom the debt is owed;
 6                   (3)    a statement that unless the consumer, within thirty days after receipt
 7                          of the notice, disputes the validity of the debt, or any portion thereof,
                            the debt will be assumed to be valid by the debt collector;
 8
                     (4)    a statement that if the consumer notifies the debt collector in writing
 9                          within the thirty-day period that the debt or any portion thereof, is
                            disputed, the debt collector will obtain verification of the debt or a
10
                            copy of a judgment against the consumer and a copy of such
11                          verification or judgment against the consumer and a copy of such
                            verification or judgment will be mailed to the consumer by the debt
12                          collector; and

13                   (5)    a statement that, upon the consumer’s written request within the
                            thirty-day period, the debt collector will provide the consumer with
14
                            the name and address of the original creditor, if different from the
15                          current creditor.

16                   (emphasis added).
17            34.    Section 1692g of the FDCPA requires debt collectors to make certain disclosures,
18
     including the conspicuous identity of the current creditor.
19
              35.    Defendant violated 15 U.S.C. §1692g by failing to adequately provide Plaintiff with
20
     the disclosures required by the FDCPA.
21

22            36.    Specifically, Defendant violated §1692g(a)(2) by failing to identify the current

23   creditor to whom the debt is owed.

24            37.    Assuming that LVNV Funding, LLC, is in fact the creditor to whom the debt is
25   owed, Defendant’s Letter is still deficient because “[t]he mere presence of the correct name in the
26
     notice somewhere does not suffice.” Steffek v. Client Services, Inc., 948 F.3d 761, 765 (7th Cir.
27
     2020).
28
                                                        6
      Case 2:20-cv-01888-JAD-DJA Document 1 Filed 10/09/20 Page 7 of 7



 1          38.    As pled above, Plaintiff was confused and misled by Defendant’s Letter.
 2          39.    The confusing and misleading nature of Defendant’s Letter impacted Plaintiff’s
 3
     decision to pay the subject debt and thus Defendant’s omissions and misrepresentations were
 4
     material.
 5
            WHEREFORE, Plaintiff requests the following relief:
 6

 7          A.     a finding that Defendant violated 15 U.S.C. §1692g(a)(2);

 8          B.     an award of any actual damages sustained by Plaintiff as a result of Defendant’s

 9                 violations of the FDCPA;
10
            C.     an award of such additional damages, as the Court may allow, but not exceeding
11
                   $1,000.00;
12
            D.     an award of attorney’s fees and costs; and
13
            E.     an award of such other relief as this Court deems just and proper.
14

15                                    DEMAND FOR JURY TRIAL

16          Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
17
     DATED: October 9, 2020                                       Respectfully submitted,
18

19                                                                OLIVER ROBINSON

20                                                                By: /s/ Nicholas M. Wajda
21                                                                Nicholas M. Wajda
22                                                                Law Offices of Nicholas M. Wajda,
                                                                  Esq.
23                                                                871 Coronado Center Drive
                                                                  Suite 200
24                                                                Henderson, Nevada 89052
                                                                  +1 702-900-6339
25                                                                nick@wajdalawgroup.com
26

27

28
                                                       7
